            Case 1:20-cv-10587-LLS Document 8 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NELSON FERREIRA,

                                Plaintiff,

                    -against-                                    20-CV-10587 (LLS)

JOHN OR JANE DOE, M.D.;                                          CIVIL JUDGMENT
SUPERINTENDENT, DOWNSTATE
CORRECTIONAL FACILITY,

                                Defendants.

         Pursuant to the order issued April 13, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 13, 2021
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
